Citation Nr: 0531823	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD) from 
October 7, 1999, to April 1, 2000.

2.  Entitlement to an initial schedular evaluation in excess 
of 50 percent for PTSD from June 1, 2000, to June 12, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968. 

This matter comes before the Board on appeal from a May 2001 
Decision Review Officer decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Muskogee, Oklahoma.

In the May 2001 Decision Review Officer decision, the RO 
granted service connection for PTSD effective October 7, 
1999.  The RO assigned a 50 percent evaluation effective from 
October 7, 1999, to April 1, 2000; a 100 percent evaluation 
from April 2, 2000, to May 31, 2000, pursuant to 38 C.F.R. 
§ 4.29; and a 50 percent evaluation effective June 1, 2000.  
On June 13, 2001, the RO received a statement from the 
veteran in which he requested a reevaluation of his PTSD 
because his problems were worsening.  The RO treated that 
statement as a new claim for an increased rating and not a 
Notice of Disagreement with the initial ratings.  The Board 
concurs.  In a December 2001 rating decision, the RO granted 
a 100 percent evaluation for PTSD effective June 13, 2001.  
On December 31, 2001, the RO received a statement from the 
veteran in which he requested the effective date of the 100 
percent evaluation back to October 7, 1999, on the basis that 
his PTSD was severe enough to warrant an initial 100 percent 
rating.  The Board construes that statement as a timely 
Notice of Disagreement with the assignment of initial 50 
percent evaluations from October 7, 1999, to April 1, 2000, 
and from June 1, 2000, to June 12, 2001, in the May 2001 
Decision Review Officer decision.  See 38 C.F.R. § 20.201 
(2005).  Therefore, the issues are stated on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).



FINDINGS OF FACT

1.  From October 7, 1999, to April 1, 2000, the veteran's 
PTSD was manifested by intermittent suicidal ideation; anger 
management problems; irritability; trouble maintaining 
healthy relationships with family and friends; and an 
inability to work, in part due to PTSD.  Global Assessment of 
Functioning scores from that period ranged from a high of 70 
to a low of 60.

2.  From October 7, 1999, to April 1, 2000, the veteran's 
PTSD was not manifested by an occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

3.  From June 1, 2000, to June 12, 2001, the veteran's PTSD 
was manifested by impaired impulse control, a difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.  The Global 
Assessment of Functioning scores were as low as 53.

4.  From June 1, 2000, to June 12, 2001, the veteran's PTSD 
was not manifested by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for service-connected PTSD for the period from 
October 7, 1999, to April 1, 2000, are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for an increased evaluation to 70 percent 
for service-connected PTSD, but no higher evaluation, for the 
period from June 1, 2000, to June 12, 2001, are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005) (reasonable doubt to be resolved in 
veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the May 
2001 Decision Review Officer of the relevant law and 
regulations pertaining to his claim. 

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated in March 2001, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was told that VA obtained a 
report of an October 2000 VA examination and VA medical 
records from the VA medical center in Little Rock, Arkansas.  
He also was advised that VA would assist him in obtaining 
additional evidence and that VA would request private medical 
records and related evidence as well as records from 
government agencies, such as the Social Security 
Administration.  He was informed that if he should complete a 
VA Form 21-4142 (authorization for release of records) for 
any private doctor who had records that would support his 
claim.  He was also told that he should submit any additional 
evidence that he wanted VA to consider. 

The Board further notes that, even though the March 2001 VCAA 
letter requested a response within 60 days of the date of 
letter, it also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by VA within one year from the date notice is sent).  
One year has elapsed since the March 2001 letter.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  The Board 
has considered the requirements of Pelegrini v. Principi, 
17 Vet. App 412 (2004).  The veteran received notice of the 
VCAA in March 2001, prior to the initial adjudication of the 
claim in May 2001.  Thus, any concerns expressed in Pelegrini 
have been addressed.  The Board notes, however, that the 
matter on appeal is the initially assigned disability rating 
flowing from the original claim of entitlement to service 
connection.  VA General Counsel has held that, in cases such 
as this one, where VA receives a notice of disagreement (NOD) 
that raises a new issue different from the one for which the 
claim was filed the law requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but VA is not required to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-03 (Dec. 22, 2003).  In this 
case, the RO issued a statement of the case in July 2003.

Even if the March 2001 letter did not provide adequate notice 
of the VCAA, the RO informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
in August 2003, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain relevant federal government 
records, including his service medical records, VA medical 
center records, and records from the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant records 
not in the custody of a federal agency, to include records 
from state or local governments, private medical care 
providers, and current or former employers.  The veteran was, 
however, informed that "(i)t's your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency." (emphasis in 
the original)  August 2003 letter, page 4.  He was 
specifically advised by VA in the August 2003 letter that he 
could submit any additional evidence to VA.  In response, the 
veteran later in August 2003 indicated that he did not have 
any additional medical evidence.  The Board further notes 
that, even though the August 2003 VCAA letter requested a 
response by within 30 days, that letter also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by VA within 
one year from the date notice is sent).  One year has elapsed 
since the August 2003 VCAA letter.  
Therefore, the RO provided adequate notice of the VCAA in the 
August 2003 letter.  Even if the RO did not explicitly ask 
the veteran in the August 2003 letter to submit any evidence 
in his possession, the veteran was not prejudiced by the lack 
of explicit notice since he indicated later that month that 
he did not have any additional medical evidence to submit.  
As for the timing of the August 2003 letter, the veteran and 
his representative were allowed the opportunity to present 
evidence and argument in response.  The Board accordingly 
finds that there is no prejudice to the veteran.  Moreover, 
the veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (timing errors such as 
this do not have the natural effect of producing prejudice 
and, therefore, prejudice must be pled as to it).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA treatment records and reports of VA examinations, 
all of which will be described below.  In short, the Board 
has carefully considered the provisions of the VCAA in light 
of the record on appeal, and for the reasons expressed above 
finds that the development of the claims on appeal has been 
consistent with the provisions of the VCAA, without any error 
that would affect the essential fairness of this 
adjudication. 
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearing at the RO in June 2003 before a Decision 
Review Officer, the transcript of which is associated with 
his claims file. 

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased disability ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown - that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings - does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

Specific rating criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's disability is rated under Diagnostic Code 9411, 
which is the code applicable for PTSD.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The rating criteria provides a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)) 
(DSM-IV)).  As indicated in Carpenter, a 55-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  See also Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the United States Court of Veterans Appeals 
(Court) stated that a "GAF of 50 is defined as (')(s)erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).'"  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM IV at 32.  GAF scores ranging from 51 to 
60 are defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  GAF codes ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Id.

The specified factors for each incremental rating are 
examples, rather than requirements, for a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The 
analysis should not be limited solely to whether the claimant 
exhibits the symptoms listed in the rating scheme; it is 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  Id.

Analysis

1.  Entitlement to an initial schedular evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD) from 
October 7, 1999, to April 1, 2000.

The report of a September 2001 VA examination reflects that 
the veteran had a current GAF score of 48.  The VA examiner 
reported that the veteran's PTSD had increased in severity 
over the past year.  In particular, the examiner noted that 
the veteran had nightmares four times a week, daily intrusive 
thoughts, only one to two hours of sleep a night, and a 
constant feeling of tiredness.  The examiner indicated that 
the veteran's anger and irritability had increased to the 
point where it was very difficult for him to live or work 
around people.  The examiner reported that the veteran was 
anxious and nervous most of the time and that he had 
developed paranoid ideation.  The examiner noted that while 
the veteran's ability to work was severely compromised by 
both physical and PTSD-related factors, it was probable that 
the PTSD-related symptoms alone, including heightened 
irritability, dysfunctional thinking, fatigue, and 
nervousness, would by themselves render holding a job a 
virtual impossibility.  This symptomatology warranted a 100 
percent evaluation.  In determining whether an initial 
increased rating is warranted, the Board will consider 
whether the veteran developed the symptomatology noted on the 
September 2001 VA examination prior to that examination and 
whether he otherwise had symptomatology prior to June 13, 
2001, warranting an increased rating.

The first matter is whether a rating in excess of 50 percent 
for PTSD for the period from October 7, 1999, to April 1, 
2000, is warranted.  VA outpatient treatment records dated 
from October 1999 to February 2000 reflect that the GAF score 
rated from a high of 70 in November and December 1999 to a 
low of 60 in October 1999.  With regard to specific 
symptomatology, on October 13, 1999, the veteran was 
depressed and had suicidal thoughts and occasional non-
specific homicidal thoughts.  He presented symptoms of 
recurring nightmares, intrusive thoughts, flashbacks, 
isolation, hypervigilance, sleep disturbance, and difficulty 
managing anger.  The outpatient treatment records dated 
October 13, 1999, also reflect that the veteran was at risk 
for suicide, though he had a no history of suicide attempts.  
Additionally, those records show that the veteran was on sick 
leave from his job.  Moreover, on November 22, 1999, he 
reported occasional suicidal and homicidal thoughts with no 
history of acting on them.  He added that he once attacked a 
man on the side of the road who would not let him pass, but 
he did not provide a specific date of the assault.

However, other mental status evaluations done from October 
1999 to February 2000 reflect the following: that the veteran 
was appropriately dressed; that he expressed himself 
appropriately with apparent insight into his situation; that 
his mood and affect were flat or euthymic; that he had no 
homicidal or suicidal ideation; that he was oriented to 
person, place, time, and date; that he had good recent and 
remote recall; that he showed good attention and 
concentration; that he showed good continuity of thought; and 
that he had a good relationship to reality.  Additionally, a 
December 1999 statement from a VA therapist shows that the 
veteran suffered from nightmares, flashbacks, depression, 
mood swings, and anger, and that he had had trouble 
maintaining healthy relationships with family and friends.  
In particular, the therapist noted that the veteran had been 
married twice, that he was currently single, and that he had 
been living alone for sometime because he cannot trust 
anyone.  
On admission to a VA hospitalization, which started on April 
2, 2000, and ended on May 5, 2000, the veteran denied any 
present suicidal ideation.  During that hospitalization, 
however, he admitted to past suicidal ideation, but denied 
any current or past homicidal ideation.  The discharge 
summary reflects that the veteran had a current GAF score of 
45, but that the highest GAF score in the past year was 60.
 
The evidence does not show that the veteran had PTSD 
symptomatology warranting a rating in excess of 50 percent 
from October 7, 1999, to April 1, 2000.  It is true that the 
veteran reported suicidal ideation and occasional non-
specific homicidal thoughts on October 13, 1999; that he 
again reported occasional suicidal and homicidal thoughts on 
November 12, 1999; and that at the October 2000 VA 
examination he indicated that prior to April 2000 
hospitalization, he had suicidal ideation almost daily.  The 
Board, however, notes that the mental status evaluations from 
October 2000 to February 2000 show that he did not report any 
current suicidal ideation or, for that matter, homicidal 
ideation.  The Board places great weight on those 
contemporaneous records in determining the frequency of the 
veteran's suicidal ideation and finds that it was not very 
frequent.  While the veteran had anger management problems 
and irritability during this period, there is no evidence of 
impaired impulse control such as unprovoked irritability with 
periods of violence during that period.  Specifically, on 
November 12, 1999, he denied that he had ever acting on any 
homicidal ideation.  Even though he reported on that day a 
history of an assault, he did not specify when the assault 
occurred.  Thus, the evidence does not indicate that the 
assault was recent, i.e., occurring during the period from 
October 7, 2000, to November 12, 1999.  Additionally, while 
the veteran reported auditory hallucinations and nightmares 
during his April to May 2000 VA hospitalization, no psychosis 
was noted on the mental status evaluation on admission to 
that hospitalization.  Also, the above-mentioned mental 
status evaluations from October 1999 to February 2000 do not 
reflect the presence of hallucinations.

Although a GAF of 45 was assigned during the veteran's 
hospitalization beginning on April 2, 2000, the GAF scores 
from October 1999 to February 2000 ranged from a high of 70 
to a low of 60.  Moreover, the hospitalization records 
reflect that it was determined that the veteran's GAF score 
in the past year was as high as 60.  Thus, the evidence does 
not establish that the veteran had a GAF score of 45 prior to 
the VA hospitalization starting on April 2, 2000.  Moreover, 
these GAF scores show that the veteran's symptomatology 
ranged from mild symptoms or some difficulty in social, 
occupational, or school functioning, to moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  DSM IV at 32.

The Board finds persuasive and therefore places great weight 
on the above-mentioned GAF scores in determining the severity 
of the veteran's PTSD during the period from October 7, 1999, 
to April 1, 2000.  Even though the veteran had trouble 
maintaining healthy relationships with family and friends and 
was on sick leave from his job, a job to which he never 
returned, during that period, the GAF scores during this 
period do not reflect that the veteran had symptomatology so 
severe that he had difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.  Moreover, the October 2000 VA 
examiner noted that the veteran was unable to work because of 
physical injuries and stress-related issues.  In other words, 
the examiner did not attribute the veteran's unemployment 
solely to PTSD.  Similarly, the GAF scores and the findings 
of the various mental status evaluations do not reveal that 
the veteran had symptomatology as severe as that noted in the 
report of September 2001 VA examination when a GAF of 48 was 
assigned.  Specifically, the Board notes an absence of 
paranoid ideation during the period from October 7, 1999, to 
April 1, 2000.  In that regard, the mental status examination 
on admission to the hospitalization starting on April 2, 
2000, reflected that the veteran had no delusional content in 
his thought process.  Furthermore, while the veteran had 
depression associated with his PTSD, based on the GAF scores, 
there is no evidence that it was continuous affecting the 
ability to function independently, appropriately, and 
effectively.  

Moreover, there is no evidence of obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; spatial disorientation; or 
neglect of personal appearance and hygiene.  In particular, 
mental status evaluations done in November and December 1999 
reflect that the veteran was appropriately dressed, that he 
expressed himself appropriately with apparent insight into 
his situation, and that he had good continuity of thought and 
was able to relay information appropriately.

In short, a rating in excess of 50 percent for PTSD for the 
period from October 7, 1999, to April 1, 2000, is not 
warranted.

2.  Entitlement to an initial schedule evaluation in excess 
of 50 percent for PTSD from June 1, 2000, to June 12, 2001.

The next matter is whether a rating in excess of 50 percent 
for PTSD for the period from June 1, 2000, to June 12, 2001, 
is warranted.  As noted above, the veteran had a GAF score of 
38 during his hospitalization in April and May 2000.  Also, 
during that hospitalization, it was noted that the veteran's 
PTSD was severe.  A May 8, 2000, VA outpatient treatment 
record reflects that the veteran's mood and affect were 
stable and that he had no suicidal or homicidal ideation.  A 
GAF score of 65 was assigned.  The veteran underwent a VA 
examination in October 2000, which was conducted by the same 
psychologist who later examined him in September 2001.  The 
VA examiner assigned a GAF score of 53 in October 2000.  A 
January 2001 VA outpatient treatment record shows that the 
veteran was still depressed, lived by himself, had a dog, and 
kept in touch with his children.  He denied suicidal and 
homicidal ideations.  A GAF score of 55 was assigned.  The 
GAF scores assigned in October 2000 and January 2001 show an 
increase in severity in symptomatology and reflect moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  Id.  The question is whether such an 
increase in severity warrants a higher rating.

At the October 2000 VA examination, the veteran reported that 
he was irritable and explosive and that he got into fights.  
The examiner noted that the veteran had irritability.  This 
reporting and notation are evidence of impaired impulse 
control, such as unprovoked irritability with periods of 
violence.  Moreover, the examiner noted that the veteran's 
PTSD and associated depression and sleep disorder had an 
ongoing and considerable negative impact on the veteran's 
relationships, work capability, activities of daily living, 
and quality of life.  The examiner's statement and the GAF 
score of 53 on that examination show that the veteran's 
symptomatology reflected a difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  Giving the veteran the 
benefit of the doubt, the Board finds that a 70 percent 
evaluation for PTSD for the entire period from June 1, 2000, 
to June 12, 2001, is warranted.

The final matter is whether a 100 percent rating for the 
period from June 1, 2000, to June 12, 2001, is warranted.  
Although the psychologist who did both VA examinations noted 
that the veteran's symptomatology worsened during the one-
year period prior to the September 2001 VA examination, he 
did not specify the exact date when the symptomatology 
worsened.  Therefore, the Board will examine other evidence.  
As noted above, after the hospitalization ending May 5, 2000, 
the veteran's GAF scores were no worse than 53 until the 
September 2001 VA examination.  Such GAF scores only reflect 
moderate symptomatology or moderate difficulty in social, 
occupational, or school functioning.  Id.  

As for gross impairment in thought processes or 
communication, there was no evidence of a thought disorder at 
the October 2000 VA examination.  With regard to persistent 
delusions or hallucinations, as noted above, the veteran 
reported auditory hallucinations during the April to May 2000 
VA hospitalization.  However, no psychosis was noted on the 
mental status evaluation on admission to that 
hospitalization.  Moreover, while he reported at the October 
2000 VA examination that he sometimes heard vague noises and 
determined that the noises were not present, mental status 
examination revealed no hallucinations.  Although the veteran 
had paranoid ideation at the September 2001 VA examination, 
on the October 2000 VA examination there was no evidence of 
delusions.  As to grossly inappropriate behavior, there is no 
evidence of it.  

With regard to being in persistent danger of hurting himself 
or others, there was no suicidal or homicidal ideation on 
discharge from the hospitalization ending on May 5, 2000.  
Similarly, a May 8, 2000, VA outpatient treatment record 
shows that the veteran had no suicidal or homicidal ideation.  
The report of the October 2000 VA examination reflects that 
the veteran reported that since his hospitalization earlier 
that year, he only had suicidal ideation once a month.  
Mental status examination revealed no reporting of homicidal 
ideation or intent.  Later, in January 2001, the veteran 
denied any suicidal or homicidal ideations.  Therefore, even 
though the veteran reported a history of fights, there is no 
evidence that he was in persistent danger of hurting himself 
or others.  

Moreover, there is no evidence of an intermittent inability 
to perform activities of daily living, including maintenance 
of minimal personal hygiene.  Although the examiner noted in 
the report of the October 2000 VA examination that the 
veteran's PTSD and associated depression and sleep disorder 
had ongoing and considerable negative impact on his 
activities of daily living, the mental status examination 
revealed that the veteran was appropriately and casually 
dressed.  Furthermore, there is no evidence of disorientation 
to time or place.  Also, there is no evidence of memory loss 
for names of close relatives, own occupation, or own name.  
In that regard, the October 2000 mental status evaluation 
reflected that the veteran had a fair to good performance in 
memory recall.  He was able to recall two of three items 
after a three-minute delay.

In sum, a rating in excess of 70 percent for PTSD for the 
period from June 1, 2000, to June 12, 2001, is not warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign higher ratings for the periods from October 7, 
1999, to April 1, 2000, and from June 1, 2000, to June 12, 
2001.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  38 C.F.R. § 
3.321 (2005).

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In this case, the evidence of record does not 
indicate the veteran is frequently hospitalized for his 
service-connected PTSD disability and there is no objective 
evidence of marked interference with employment.  In 
particular, there is nothing in the current evidence of 
record to indicate that PTSD alone caused impairment with 
employment over and above that contemplated in the assigned 
50 and 70 percent schedular ratings.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

An evaluation in excess of 50 percent for service-connected 
PTSD for the period from October 7, 1999, to April 1, 2000, 
is denied.

An increase in the evaluation for service-connected PTSD from 
50 percent disabling to 70 percent disabling for the period 
from June 1, 2000, to June 12, 2001, is granted, subject to 
governing regulations concerning the payment of monetary 
benefits; the appeal is granted to this extent only.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


